Exhibit 10.10

EXECUTION VERSION

FIRST AMENDMENT

TO

CREDIT AGREEMENT

AND

FOREIGN GUARANTY

This FIRST AMENDMENT, dated as of March 7, 2011 (this “First Amendment”), is
entered into among Diversey, Inc., a Delaware corporation formerly named
JohnsonDiversey, Inc. (the “Company”), Diversey Holdings II B.V., a Dutch
corporation formerly named JohnsonDiversey Holdings II B.V. (the “Euro Term
Borrower”), Diversey Canada, Inc., an Ontario corporation formerly named
JohnsonDiversey Canada, Inc. (the “Canadian Term Borrower” and, collectively
with the Company and the Euro Term Borrower, the “Term Borrowers”), Diversey
Holdings, Inc., a Delaware corporation formerly named JohnsonDiversey Holdings,
Inc. (“Holdings”), Citibank, N.A., (“CBNA”), as administrative agent for the
Lenders and the Issuers (in such capacity, the “Administrative Agent”), and the
other parties signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers have entered into that certain Credit Agreement, dated as
of November 24, 2009 (the “Credit Agreement”) among the Term Borrowers, the
Revolving Credit Borrowers (as defined in the Credit Agreement) from time to
time party thereto, Holdings, the Lenders (as defined in the Credit Agreement),
the Issuers (as defined in the Credit Agreement), the Administrative Agent,
General Electric Capital Corporation, Goldman Sachs Lending Partners LLC and
JPMorgan Chase Bank, N.A. as co-syndication agents for the Lenders and the
Issuers, Citigroup Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs
Lending Partners LLC and J.P. Morgan Securities Inc., as joint lead arrangers,
and Citigroup Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs
Lending Partners LLC, J.P. Morgan Securities Inc., Barclays Capital, the
investment banking division of Barclays Capital PLC, HSBC Securities (USA) Inc.,
Morgan Stanley, Natixis New York Branch, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, RBC
Capital Markets and Scotia Capital, as joint bookrunning managers;

WHEREAS, certain Foreign Subsidiaries (as defined in the Credit Agreement) have
entered into that certain Guaranty, dated as of November 24, 2009 (the “Foreign
Guaranty”), by each Foreign Subsidiary from time to time party thereto, in favor
of the Administrative Agent, each Lender, each Issuer and each other holder of
an Obligation; and

WHEREAS, the Borrowers, the Administrative Agent and the Lenders who have
executed a Lender Consent (as defined in Section 3.1(a) below) have agreed to
amend certain provisions of the Credit Agreement and the Foreign Guaranty on the
terms and conditions contained herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed as follows:

ARTICLE I

Definitions

Section 1.1 Defined Terms. Terms defined in the Credit Agreement and used herein
shall have the meanings assigned to such terms in the Credit Agreement, unless
otherwise defined herein or the context otherwise requires.

ARTICLE II

Amendments

As of the First Amendment Effective Date (as defined in Article III hereof), the
Credit Agreement is hereby amended as set forth in this Article II.

Section 2.1 Amendments to Section 1 of the Credit Agreement.

(a) The definition of “Applicable Margin” is hereby amended as follows:

(i) clause (v) of the definition of “Applicable Margin” is amended and restated
in its entirety as follows:

(v) with respect to (i) Tranche B Canadian Dollar Loans, as of any date of
determination, a per annum rate equal to 3.00%, (ii) Tranche B Euro Loans, as of
any date of determination, a per annum rate equal to 3.50%, and (iii) Tranche B
Dollar Loans, as of any date of determination, a per annum rate equal to the
rate set forth below opposite the then applicable Leverage Ratio (determined for
the most recent Financial Covenant Period for which Financial Statements have
been delivered pursuant to Section 6.1 (Financial Statements)) set forth below:

 

LEVERAGE RATIO

   BASE RATE
LOANS     LIBO RATE
LOANS  

Greater than 2.25 to 1

     2.00 %      3.00 % 

Less than or equal to 2.25 to 1

     1.75 %      2.75 % 

 

2



--------------------------------------------------------------------------------

(ii) the last paragraph of the definition of “Applicable Margin” is amended and
restated in its entirety as follows:

Subsequent changes in the Applicable Margin with respect to Tranche B Dollar
Loans resulting from a change in the Leverage Ratio shall become effective 3
Business Days after delivery by the Company to the Administrative Agent of new
financial statements pursuant to Section 6.1(a) (Quarterly Reports) for each of
the first three Fiscal Quarters of each Fiscal Year and Section 6.1(b) (Annual
Reports) for each Fiscal Year. Notwithstanding anything to the contrary set
forth in this Agreement (including the then effective Leverage Ratio), if the
Company shall fail to deliver such financial statements within the time periods
specified in Section 6.1(a) or (b), as applicable, the Applicable Margin in
respect of Tranche B Dollar Loans from and including the 49th day after the end
of such Fiscal Quarter or the 94th day after the end of such Fiscal Year, as the
case may be, to but not including the date the Company delivers to the
Administrative Agent such financial statements shall conclusively equal the
highest possible Applicable Margin provided for in this definition.

(b) Clause (c) of the definition of “Available Amount” is hereby amended and
restated in its entirety to read as follows:

(c) the sum of the aggregate amount of (i) Restricted Payments made after the
Closing Date using the Available Amount pursuant to Section 8.5(c), (ii) the
Dollar Equivalent of Investments made using the Available Amount after the
Closing Date pursuant to Section 8.3(u), (iii) the Dollar Equivalent of
payments, prepayments, repurchases or redemptions made using the Available
Amount after the Closing Date pursuant to Section 8.12(a) and (iv) the Dollar
Equivalent of Discounted Term Loan Prepayment made using the Available Amount
pursuant to Section 2.8(c).

(c) The definition of “Available Excluded Contribution Amount” is hereby amended
and restated in its entirety to read as follows:

“Available Excluded Contribution Amount” means with respect to (i) Investments,
the Net Proceeds from Excluded Contributions designated for application to an
Investment to be made pursuant to Section 8.3(v) and not yet so applied,
(ii) Permitted Acquisitions or Permitted Joint Ventures, the Net Proceeds from
Excluded Contributions designated for application for Permitted Acquisitions or
Permitted Joint Ventures, as applicable, to be made pursuant to Section 8.3 and
not yet so applied, (iii) payments, prepayments, repurchases or redemptions of
Indebtedness, the Net Proceeds from Excluded Contributions designated for
application to payments, prepayments, repurchases or redemptions to be made
pursuant to Section 8.12(a) and not yet so applied and (iv) Discounted Voluntary
Term Loan Prepayments, the Net Proceeds from Excluded Contributions designated
for application to Discounted Voluntary Term Loan

 

3



--------------------------------------------------------------------------------

Prepayments pursuant to Section 2.9(b), in each case with respect to clauses
(i) through (iv) above, less the amount of any Restricted Payment pursuant to
Section 8.5(j) with respect to any such Excluded Contribution.

(d) Clause (a) of the definition of “BA Rate” is hereby amended and restated in
its entirety to read as follows:

(a) (i) with respect to Tranche B Canadian Dollar Loans 1.00% or (ii) with
respect to Revolving Credit Loans denominated in Canadian Dollars, 0.00%; and

(e) Clause (e) of the definition of “Base Rate” is hereby amended and restated
in its entirety to read as follows:

(e) (i) with respect to Tranche B Dollar Loans, 2.00% or (ii) with respect to
Revolving Credit Loans denominated in Dollars, 0.00%.

(f) The definition of “Change in Tax Law”

“Change in Tax Law” means, with respect to the Administrative Agent, any Lender
or any Issuer, any change in treaty, law, regulation, Revenue Ruling, Revenue
Procedure or Notice in respect of Taxes, in each case, that occurred after such
Person became a party to this Agreement (or, if such Person is an intermediary
or flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Person became such a beneficiary or member, if
later); provided, however, that Change in Tax Law shall not include FATCA or any
regulations thereunder or any Revenue Ruling, Revenue Procedure or Notice
relating thereto. As used herein, the term “FATCA” means Sections 1471 through
1474 of the Code (and any amended or successor version that is substantively
comparable).

(g) The definition of “Change of Control” is hereby amended and restated in its
entirety to read as follows:

“Change of Control” means the occurrence of any of the following events: (i)(x)
the Permitted Holders shall in the aggregate be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of less than 35% of the total voting power of all outstanding Voting
Stock of the Relevant Parent Entity and (y) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one
or more Permitted Holders, shall be the “beneficial owner”, directly or
indirectly, of more than 35% of the total voting power of all outstanding Voting
Stock of the Relevant Parent Entity, (ii) the Continuing Directors shall cease
to constitute a majority of the members of the board of directors of the
Company, (iii) the Relevant Parent Entity shall cease to own and control,
directly or indirectly, 100% of the Stock

 

4



--------------------------------------------------------------------------------

(other than the Consumer Share) of the Company and (iv) a “Change of Control”
(or any comparable term), as defined in the Senior Note Indenture or in any
financing documentation relating to any Ratio Indebtedness with an aggregate
outstanding principal amount exceeding $45,000,000 shall occur. As used herein,
the term “Relevant Parent Entity” means (i) Holdings so long as Holdings is not
a Subsidiary of a Parent Entity, and (ii) any Parent Entity so long as Holdings
is a direct or indirect Wholly-Owned Subsidiary thereof and such Parent Entity
is not a Subsidiary of any other Parent Entity. Notwithstanding anything in this
definition to the contrary, “Change of Control” shall not be construed to permit
any transaction otherwise prohibited pursuant to the terms of Section 8.6
(Restrictions on Fundamental Changes; Permitted Acquisitions).

(h) The definition of “Collateral Coverage Requirement” is hereby amended and
restated in its entirety to read as follows:

“Collateral Coverage Requirement” means (i) Coverage EBITDA for the most
recently completed Financial Covenant Period for which Financial Statements have
been delivered pursuant to Section 6.1 (Financial Statements) is at least 75% of
EBITDA of the Company and its Subsidiaries for such Financial Covenant Period
and (ii) Coverage Assets as of the end of the most recently completed Financial
Covenant Period for which Financial Statements have been delivered pursuant to
Section 6.1 (Financial Statements) is at least 75% of the Consolidated Total
Assets of the Company and its Subsidiaries as of the end of such Financial
Covenant Period.

(i) Clause (a) of the definition of “EURIBO Rate” is hereby amended and restated
in its entirety to read as follows:

(a) (i) with respect to Tranche B Euro Loans, 1.50% or (ii) with respect to
Revolving Credit Loans denominated in Euros or Sterling, 0.00%; and

(j) The definition of “Excluded Contribution” is hereby amended and restated in
its entirety to read as follows:

“Excluded Contribution” means Net Proceeds received by the Company as capital
contributions to the Company after the Closing Date or from the issuance or sale
(other than to a Subsidiary) of Stock or Stock Equivalents by Holdings or any
Parent Entity, in each case not included in the calculation of Available Amount
and to the extent designated for purposes of (i) Investments pursuant to
Section 8.3(v), (ii) Permitted Acquisitions or Permitted Joint Ventures pursuant
to Section 8.3, (iii) payments, prepayments, repurchases or redemptions to be
made pursuant to Section 8.12(a) or (iv) Discounted Voluntary Term Loan
Prepayments pursuant to Section 2.8(c).

 

5



--------------------------------------------------------------------------------

(k) Clause (a) of the definition of “LIBO Base Rate” is hereby amended and
restated in its entirety to read as follows:

(a) (i) with respect to Tranche B Dollar Loans, 1.00% or (ii) with respect to
Revolving Credit Loans denominated in Dollars, 0.00%; and

(l) The definition of “Material Subsidiary” is hereby amended and restated in
its entirety to read as follows:

“Material Subsidiary” means any Subsidiary of Holdings (other than a
Securitization Subsidiary or a Holdings Permitted Subsidiary) that is located in
a Material Jurisdiction.

(m) The definition of “Parent Entity” is hereby amended and restated in its
entirety to read as follows:

“Parent Entity” means any Person of which Holdings becomes a direct or indirect
Wholly-Owned Subsidiary after the Closing Date that is designated by the Company
as a “Parent Entity,” provided that (i) immediately before Holdings first
becomes a Subsidiary of such Person, such Person is a Holdings Permitted
Subsidiary, and Holdings becomes a Subsidiary of such Person pursuant to a
merger of another Holdings Permitted Subsidiary with Holdings in which the
Voting Stock of Holdings is exchanged for or converted into Voting Stock of such
surviving Person (or the right to receive such Voting Stock), (ii) immediately
after Holdings first becomes a Subsidiary of such Person, more than 50% of the
Voting Stock of such Person shall be held by one or more Persons that held more
than 50% of the Voting Stock of Holdings or a Parent Entity of Holdings
immediately prior to Holdings first becoming such Subsidiary, or
(iii) immediately after Holdings first becomes a Wholly-Owned Subsidiary of such
Person, Permitted Holders own the requisite percentage of the Voting Stock of
such Person as is necessary to ensure that a Change of Control has not taken
place.

(n) Clause (c) of the definition of “Permitted Acquisition” is hereby amended
and restated in its entirety to read as follows:

(c) the Dollar Equivalent of all consideration paid in connection with such
acquisition (including all transaction costs and all Indebtedness, liabilities
and Guaranty Obligations incurred or assumed in connection therewith or
otherwise reflected in a consolidated balance sheet of the Company and Target
but excluding the aggregate value of any consideration paid in the form of Stock
or Stock Equivalents of Holdings or any Parent Entity and an amount not
exceeding any Available Excluded Contribution Amount) shall not exceed, together
with all other Permitted Acquisitions, an aggregate of (i) $100,000,000 in any
twelve-month period and (ii) $200,000,000 during the term of the Facilities;

 

6



--------------------------------------------------------------------------------

provided, however, that (x) at any time after the Company has a Leverage Ratio
of 3.5 to 1 or less (determined for the most recent Financial Covenant Period
for which Financial Statements have been delivered pursuant to Section 6.1
(Financial Statements)), the foregoing limits shall be increased to
(i) $200,000,000 and (ii) $500,000,000, respectively; provided further, however,
that any such increase shall be of no further effect at any time that the
Company’s Leverage Ratio exceeds 3.5 to 1 (determined for the most recent
Financial Covenant Period for which Financial Statements have been delivered
pursuant to Section 6.1 (Financial Statements)) and (y) at any time after the
Company has a Leverage Ratio of 3.0 to 1 or less (determined for the most recent
Financial Covenant Period for which Financial Statements have been delivered
pursuant to Section 6.1 (Financial Statements)), the foregoing limits shall be
eliminated; provided further, however, that any such elimination shall be of no
further effect at any time that the Company’s Leverage Ratio exceeds 3.0:1
(determined for the most recent Financial Covenant Period for which Financial
Statements have been delivered pursuant to Section 6.1 (Financial Statements));

(o) The last paragraph of the definition of “Permitted Acquisition” is hereby
amended and restated in its entirety to read as follows:

Notwithstanding the foregoing, an acquisition by the Company or any of its
Subsidiaries in respect of which the Dollar Equivalent of the aggregate
consideration paid in connection with such acquisition (including all
transaction costs and all Indebtedness, liabilities and Guaranty Obligations
incurred or assumed in connection therewith or otherwise reflected in a
consolidated balance sheet of the Company and Target) does not exceed $5,000,000
shall be a “Permitted Acquisition” whether or not the conditions set forth in
clauses (a) or (e) above are satisfied.

(p) Clause (e) of the definition of “Permitted Joint Venture” is hereby amended
and restated in its entirety to read as follows:

(e) in connection with the acquisition thereof the Dollar Equivalent of all
consideration paid (including all transaction costs and all Indebtedness or
other obligations (in each case whether contingent or otherwise)), including any
contractually binding commitment to make future capital contributions, incurred
or assumed in connection therewith (collectively, the “Permitted Joint Venture
Consideration”) does not exceed, together with all other Permitted Joint
Ventures and the aggregate amount Guaranty Obligations pursuant to
Section 8.1(e)(ix), an aggregate of $100,000,000 for each Fiscal Year plus an
amount not exceeding the Available Excluded Contribution Amount;

 

7



--------------------------------------------------------------------------------

(q) The definition of “Term Borrowers” is hereby amended and restated in its
entirety to read as follows:

“Term Borrowers” means, collectively, the Company, the Euro Term Borrower, the
Canadian Term Borrower and the Additional Term Borrowers, if any.

(r) The definition of “Term Loans” is hereby amended and restated in its
entirety to read as follows:

“Term Loans” means Tranche B Loans and Incremental Term Loans incurred pursuant
to Section 2.21 (Incremental Term Loans).

(s) The definition of “Weighted Average Yield” is hereby amended and restated in
its entirety to read as follows:

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity (on a per annum percentage
basis) including (i) the benefit of any increased interest rate floors and
(ii) fees and original issue or other discount payable to all Lenders of the
applicable tranche, in each case accruing to the benefit of such Lenders as of
the time when such Loans were made (but excluding, with respect to Revolving
Loans, any fees and original issue or other discount paid to the Revolving
Credit Lenders on the Closing Date).

(t) Section 1.1 of the Credit Agreement is hereby amended by inserting in
alphabetical order new definitions to read as follows:

“Additional Borrower” means, collectively, the Additional Revolving Credit
Borrowers and the Additional Term Borrowers, if any.

“Additional Term Borrower” means any Subsidiary Guarantor of the Company that
becomes a Term Borrower hereunder, pursuant to the terms and conditions set
forth in Section 2.19.

“Borrower Accession Agreement” has the meaning set forth in Section 2.19(a)
(Additional Borrowers).

“First Amendment Effective Date” means March 7, 2011.

“Holdings Permitted Subsidiary” means a direct or indirect Wholly-Owned
Subsidiary of Holdings having Consolidated Total Assets not exceeding $10,000
and that does not have any Subsidiary except other Holdings Permitted
Subsidiaries.

“Incremental Term Loan” has the meaning set forth in Section 2.21 (Incremental
Term Loans).

 

8



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” has the meaning set forth in Section 2.21
(Incremental Term Loans).

“Incremental Term Loan Effective Date” has the meaning set forth in Section 2.21
(Incremental Term Loans).

“Joinder Agreement” has the meaning set forth in Section 2.21(b) (Incremental
Term Loans).

Section 2.2 Amendments to Section 2.8 of the Credit Agreement.

(a) Clause (b) of Section 2.8 is hereby amended and restated in its entirety to
read as follows:

(b) Term Loans. Each Term Borrower may, upon (i) at least three Business Days’
prior notice in the case of Eurocurrency Rate Loans or BA Rate Loans or (ii) at
least one Business Day’s prior notice in the case of Base Rate Loans, in each
case, to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, prepay the outstanding principal amount of
its Term Loans, in whole or in part, together with accrued interest to the date
of such prepayment on the principal amount prepaid; provided, however, that if
any prepayment of any Eurocurrency Rate Loan or BA Rate Loan is made by any Term
Borrower other than on the last day of an Interest Period for such Loan, such
Term Borrower shall also pay any amounts owing pursuant to Section 2.14(e)
(Breakage Costs); and, provided, further, that each partial prepayment shall be
in an aggregate amount not less than the Minimum Currency Threshold.
Substantially concurrent with any such partial prepayment by any Term Borrower,
the other Term Borrowers shall also prepay their Term Loans in accordance with
this Section 2.8(b) such that the aggregate prepayment made at such time shall
be pro rata among the Tranche B Loans and Incremental Term Loans; provided, that
any such partial prepayment shall be applied to the remaining installments (on a
pro rata basis among Term Loans being repaid) specified by any such Term
Borrower of the outstanding principal amount of the Term Loans of such Term
Borrower to be repaid; provided, further that, if any such Term Borrower does
not specify which installments such prepayment is to be applied to, such
prepayment shall be applied to the remaining installments of the outstanding
principal amount of the Term Loans of such Term Borrower to be repaid in the
order of their maturities. Notwithstanding the requirements of the immediately
preceding sentence, any Term Borrower may make a prepayment with respect to its
Term Loans which is not accompanied by substantially concurrent prepayments by
the other Term Borrowers, to the extent that the aggregate amount of non-pro
rata prepayments made pursuant to this Section 2.8(b), together with the
aggregate non-pro rata prepayments made pursuant to Section 2.8(c) (Discounted
Term Loan Prepayments) (determined without giving

 

9



--------------------------------------------------------------------------------

any effect to any discounts pursuant to Section 2.8(c) (Discounted Term Loan
Prepayments)), shall not exceed $150,000,000. Upon the giving of such notice of
prepayment, the principal amount of the Term Loans specified to be prepaid shall
become due and payable on the date specified for such prepayment.

(b) Clause (c)(xi) of Section 2.8 is hereby amended and restated in its entirety
to read as follows:

(xi) Notwithstanding anything in any Loan Document to the contrary, in
connection with any offer or solicitation of Term Loans pursuant to paragraph
(ii), (iii) or (iv) above:

(A) any Term Borrower may extend offers or solicitations with respect to Tranche
B Dollar Loans, Tranche B Canadian Dollar Loans, Tranche B Euro Loans and
Incremental Term Loans or any combination of any tranches;

(B) any required reductions with respect to the Term Loans of any Discount
Prepayment Accepting Lender, Participating Lender, or Qualifying Lender, as
applicable, resulting from the application of the Specified Discounted Pro-Rata
Factor, Discount Range Pro-Rata Factor or Solicited Discount Pro-Rata Factor, as
applicable, shall be made on a proportionate basis based on the relative
proportion of Tranche B Dollar Loans, Tranche B Canadian Dollar Loans, Tranche B
Euro Loans and Incremental Term Loans, as applicable, of such Term Lender
otherwise subject to repayment; and

(C) the aggregate par principal amount of Term Loans (determined without giving
any effect to any discounts pursuant to this Section 2.8(c) (Discounted Term
Loan Prepayments)) subject to any Discounted Voluntary Term Loan Prepayment
shall be reduced to the extent necessary so that after giving effect thereto and
the aggregate principal amount of any prepayments made pursuant to
Section 2.8(b) and this Section 2.8(c) (Discounted Term Loan Prepayments)
(determined without giving any effect to any discounts pursuant to this
Section 2.8(c) (Discounted Term Loan Prepayments)) which are made on a non-pro
rata basis does not exceed $150,000,000, and the Term Loans of any Discount
Prepayment Accepting Lender, Participating Lender, or Qualifying Lender, as
applicable, subject to reduction pursuant to this clause (c) shall be reduced on
a proportionate basis based on the relative proportion of Tranche B Dollar
Loans, Tranche B Canadian Dollar Loans, Tranche B Euro Loans and Incremental
Term Loans, as applicable, of such Term Lender otherwise subject to repayment.

Section 2.3 Amendments to Section 2.19 of the Credit Agreement. Section 2.19 is
hereby amended and restated in its entirety to read as follows:

 

10



--------------------------------------------------------------------------------

Section 2.19 Additional Borrowers.

(a) The Company at any time and from time to time, upon not less than twenty
(20) Business Days’ notice to the Administrative Agent, each Lender and, in the
case of an Additional Revolving Credit Borrower, each Issuer, may designate any
Subsidiary Guarantor that is a Foreign Subsidiary to be an Additional Borrower
upon the satisfaction of the following: (i) each of the Company and such
Subsidiary shall have executed and delivered to the Administrative Agent a
Borrower Accession Agreement substantially in the form of Exhibit L (a “Borrower
Accession Agreement”) and (ii) such Subsidiary shall have complied with the
requirements set forth in clauses (i) through (vi) below, whereupon (A) such
Subsidiary shall become a party hereto and shall have the rights and obligations
of an Additional Borrower hereunder and (B) the obligations of such Subsidiary
hereunder shall (x) become part of the Obligations and (y) each Guaranty shall
apply thereto to the same extent that it applies to the Obligations of the
initial Borrowers under this Agreement, subject to Section 7.11 (the date on
which any such designation shall occur being called a “Designation Date”).

(i) the Administrative Agent shall have received (x) a copy of the articles or
certificate of incorporation (or equivalent Constituent Document) of such
Additional Borrower, certified as of a recent date by the Secretary of State of
the state of organization (or other appropriate official) of such Additional
Borrower, together with certificates (if available) of such official (if
available) attesting to the good standing of each such Additional Borrower,
(y) a certificate of the Secretary or an Assistant Secretary (or other
appropriate officer) of such Additional Borrower certifying (A) the names and
true signatures of each officer of such Additional Borrower that has been
authorized to execute and deliver any Loan Document or other document required
hereunder to be executed and delivered by or on behalf of such Additional
Borrower, (B) the by-laws (or equivalent Constituent Document) of such
Additional Borrower as in effect on the Designation Date, (C) the resolutions of
such Additional Borrower’s Board of Directors (or equivalent governing body)
approving and authorizing the execution, delivery and performance of the
Borrower Accession Agreement and the other Loan Documents to which it is to
become a party and (D) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) of such Additional Borrower
from the certificate of incorporation (or equivalent Constituent Document)
delivered pursuant to clause (x) above and (z) a favorable opinion of counsel to
the Loan Parties, addressed to the Administrative Agent and the Lenders as to
the enforceability of the Borrower Accession Agreement, this Agreement and the
other Loan Documents to be executed on the Designation Date;

(ii) if the designation of such Additional Borrower obligates the Administrative
Agent or any Lender or, with respect to any Additional Revolving Credit
Borrower, any Issuer to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to

 

11



--------------------------------------------------------------------------------

it, the Company shall, promptly upon the request of the Administrative Agent or
any Lender or, in the case of an Additional Revolving Credit Borrower, any
Issuer, supply such documentation or other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender, as applicable, to comply with “know your customer” and other
applicable laws and regulations;

(iii) (A) the representations and warranties set forth in Article IV
(Representations And Warranties) and in the other Loan Documents shall be true
and correct in all material respects on and as of the Designation Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranties shall have been true and correct in all
material respects as of such earlier date and except that the representations
and warranties made in Section 4.12 (Environmental Matters) shall be true and
correct in all material respects except for any exceptions thereto that would
not be reasonably expected to result in Environmental Liabilities and Costs that
would have a Material Adverse Effect; (B) no Default or Event of Default shall
have occurred and be continuing; and (C) the Administrative Agent shall have
received a certificate of a Responsible Officer of the Company certifying as to
the matters set forth in clauses (A) and (B) above; and

(iv) in the event the Additional Borrower is an Additional Revolving Credit
Borrower, the Administrative Agent has received written confirmation from each
Revolving Credit Lender and each Issuer (A) that it consents to the addition of
such Additional Revolving Credit Borrower (to the extent such Additional
Revolving Credit Borrower’s Tax Jurisdiction and jurisdiction of incorporation
are not each the same as those of at least one of the Revolving Credit Borrowers
existing at such time), (B) that it is able to provide Revolving Loans, or
Letters of Credit, as applicable, to such Additional Revolving Credit Borrower
and (C) that it is able to fund such Revolving Loans, or Letters of Credit, as
applicable, in the currency requested (including to the jurisdiction requested);

provided that (A) the Requisite Revolving Credit Lenders may impose any
limitation on the ability of an Additional Revolving Credit Borrower to borrow
under the Revolving Credit Facility which they deem reasonably necessary,
(B) neither Holdings nor any Parent Entity or Holdings Permitted Subsidiary may
become an Additional Borrower and (C) until the Administrative Agent notifies
the other Secured Parties and the Company that all documents and evidence
required under this Section 2.19 are in form and substance satisfactory to it
and if any limitation is imposed pursuant to clause (A), the Requisite Revolving
Credit Lenders, that Additional Revolving Credit Borrower may not use any
Revolving Credit Facility.

(b) Any Additional Revolving Credit Borrower that becomes party to this
Agreement pursuant to Section 2.19(a) above shall be permitted to borrow under
the Revolving Credit Facility pursuant to the terms and conditions of this
Agreement, in the

 

12



--------------------------------------------------------------------------------

same currencies as any Borrower incorporated or formed in the same jurisdiction
as such Additional Revolving Credit Borrower. If such Additional Revolving
Credit Borrower is not incorporated or formed in the same jurisdiction as any
other Borrower, such Additional Revolving Credit Borrower shall be permitted to
borrow under the Revolving Credit Facility only in the currencies (among Dollars
and any Alternate Currency) agreed in writing by all Revolving Credit Lenders at
the time such Revolving Credit Lender consent to such Subsidiary becoming an
Additional Revolving Credit Borrower pursuant to Section 2.19(a)(iii) above.

Section 2.4 Additions to Article II of the Credit Agreement. A new Section 2.21
is hereby added to the Credit Agreement to read as follows:

Section 2.21 Incremental Term Loans.

(a) General. The Company may make up to six requests, in writing, at any time
prior to the twelve month period preceding the Tranche B Maturity Date or, if
later the latest maturity date of any Term Loans (the “Latest Term Maturity
Date”), to establish a new tranche of term loans (the “Incremental Term Loans”)
in an aggregate principal amount not to exceed, in the aggregate with all other
such new tranches of term loans, the greater of (x) $500,000,000 and (y) an
amount that, after giving effect to such new tranche, would not cause the
Leverage Ratio of the Company as of the last day of the most recent Financial
Covenant Period for which Financial Statements have been delivered pursuant to
Section 6.1 (Financial Statements) to exceed 3.00 to 1.00; provided, however,
that (i) such increase must be in a minimum principal amount of at least
$10,000,000 and will only become effective if (A) the Company shall have given
the Administrative Agent at least 5 Business Days’ notice of its intention to
effect an Incremental Term Loan, the desired amount of such Incremental Term
Loan and the currency in which such Incremental Term Loan will be denominated
(which may be Dollars or an Alternate Currency), (B) at the time of and after
giving effect to such Incremental Term Loan, the Borrowers are in pro forma
compliance with the financial covenants set forth in Article V (Financial
Covenants) hereof, (C) no Default or Event of Default has occurred and is
continuing or would result from such Incremental Term Loan, (D) one or more
Lenders agree to participate in such Incremental Term Loan (or an Eligible
Assignee or Eligible Assignees acceptable to the Company agrees to accept an
offer to commit to such Incremental Term Loan as provided below), (E) the
conditions precedent to a Borrowing set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) are satisfied as of such date,
(F) if required by the Administrative Agent, execution of amendments to or
reaffirmation of any Loan Document to the extent needed to comply with the
requirements of Section 7.11 (Additional Collateral and Guaranties),
Section 7.12 (Real Property) or Section 7.13 (Deposit Accounts; Securities
Accounts), (G) if requested by the Administrative Agent, Constituent Documents
of the Loan Parties, resolutions (or equivalent authorization) of each Loan
Party’s Board of Directors (or equivalent body) approving such Incremental Term
Loan and opinions of

 

13



--------------------------------------------------------------------------------

counsel to the Loan Parties in form and substance and from counsel satisfactory
to the Administrative Agent and addressed to the Administrative Agent and the
applicable Lenders and/or Eligible Assignees and addressing such matters as the
Administrative Agent may reasonably request shall be delivered to the
Administrative Agent, and (H) the Incremental Term Loans have a final maturity
no earlier than the Latest Term Maturity Date and an average life to maturity no
shorter than the remaining average life to maturity of any then outstanding
Tranche B Loans; (ii) in the event the Weighted Average Yield applicable to such
Incremental Term Loans shall be more than 0.50% per annum higher than the
Weighted Average Yield applicable to the Tranche B Loans denominated in the same
currency as such Incremental Term Loans, the interest rates with respect to such
Tranche B Loans shall be increased so that the Weighted Average Yield applicable
to such Tranche B Loans following the applicable Incremental Term Loan Effective
Date is equal to the Weighted Average Yield applicable to such Incremental Term
Loans minus 0.50% and (iii) in the event the Weighted Average Yield applicable
to any such Incremental Term Loans denominated in a currency other than Euros
shall be more than 1.00% per annum higher than the Weighted Average Yield
applicable to the Tranche B Euro Loans, the interest rate with respect to the
Tranche B Euro Loans shall be increased so that the Weighted Average Yield
applicable to the Tranche B Euro Loans following the applicable Incremental Term
Loan Effective Date is equal to the Weighted Average Yield applicable to such
Incremental Term Loans minus 1.00%. Incremental Term Loans may be borrowed by
such Borrowers and in any Alternate Currency as may be agreed between the
Borrowers and the Lenders or Eligible Assignees, as applicable, of the
applicable Incremental Term Loan. Notwithstanding anything to the contrary in
this Agreement, if any Lender that makes Incremental Term Loans pursuant to this
Section 2.21 (Incremental Term Loans) is an Affiliated Lender, the aggregate
principal amount of all Loans held by Affiliate Lenders after giving effect to
the incurrence of such Incremental Term Loans shall not exceed 20% of the
aggregate principal amount of all Loans and Commitments outstanding under this
Agreement. Each Affiliated Lender that makes Incremental Term Loans pursuant to
this Section 2.21 (Incremental Term Loans) agrees to each of the provisions set
forth in Section 11.2(k)(iv) (Assignments and Participations) with respect to
itself and its Incremental Term Loans.

(b) Procedures. The Company shall have the right to offer such increase to
(x) the existing Lenders or (y) other Eligible Assignees; provided, however,
that the minimum Incremental Term Loan Commitment of each such new Eligible
Assignee accepting an Incremental Term Loan Commitment as part of such
Incremental Term Loan equals or exceeds the Minimum Currency Threshhold, and
such Lender or Eligible Assignee executes a Joinder Agreement in the form
attached hereto as Exhibit N (a “Joinder Agreement”) pursuant to which such
Lender agrees to commit to all or a portion of such Incremental Term Loan (an
“Incremental Term Loan Commitment”) and, in the case of an Eligible Assignee, to
be bound by the terms of this Agreement as a Lender. The Company and the
relevant Borrower may agree to accept a lesser amount of Incremental Term Loan
Commitments than originally requested, provided that the

 

14



--------------------------------------------------------------------------------

aggregate amount of accepted Incremental Term Loan Commitments shall be at least
$10,000,000. On the effective date provided for in such Joinder Agreement
providing for an Incremental Term Loan (each an “Incremental Term Loan Effective
Date”), the Incremental Term Loans will be made to the relevant Borrower in the
amount committed to by each Lender or Eligible Assignee as of the Incremental
Term Loan Effective Date in accordance with clause (c) below. In the event there
are Lenders and Eligible Assignees that have committed to an Incremental Term
Loan in excess of the maximum amount requested (or permitted), then the relevant
Borrower shall have the right to allocate such commitments on whatever basis
such Borrower determines is appropriate in consultation with the Administrative
Agent. Incremental Term Loans shall become Term Loans under this Agreement
pursuant to an amendment to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Company, each Borrower, each Lender
agreeing to provide such Incremental Term Loan, if any, each Eligible Assignee,
if any, and the Administrative Agent. Any such amendment may, without the
consent of any other Lenders, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.21 (Incremental Term Loans).

(c) Funding of Incremental Term Loans. On each Incremental Term Loan Effective
Date, each Lender and Eligible Assignee providing a portion of the Incremental
Term Loan shall transfer immediately available funds to the Administrative Agent
in an amount equal to its Incremental Term Loan Commitment (less any applicable
upfront fees or original issuer’s discount).

Section 2.5 Amendments to Section 5.1 of the Credit Agreement. Section 5.1 is
hereby amended and restated in its entirety to read as follows:

Section 5.1 Maximum Leverage Ratio.

The Company shall maintain a Leverage Ratio, as determined as of the last day of
each Financial Covenant Period, for the Financial Covenant Period ending on such
day, of not more than 4.75 to 1.00.

Section 2.6 Amendments to Section 5.2 of the Credit Agreement. Section 5.2 is
hereby amended and restated in its entirety to read as follows:

Section 5.2 Minimum Interest Coverage Ratio.

The Company shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Financial Covenant Period, for the Financial Covenant Period
ending on such day, of at least 2.75 to 1.00.

Section 2.7 Amendments to Section 5.3 of the Credit Agreement. Section 5.3 is
hereby deleted in its entirety.

 

15



--------------------------------------------------------------------------------

Section 2.8 Amendments to Section 7.1 of the Credit Agreement. Section 7.1 is
hereby amended and restated in its entirety to read as follows:

Section 7.1 Preservation of Corporate Existence, Etc. Holdings and each Borrower
shall, and shall cause each of its respective Subsidiaries to, preserve and
maintain its legal existence (as a corporation, limited liability company,
partnership or other entity), rights (charter, statutory and other) and
franchises, except as permitted by the Permitted Reorganization Transactions,
Sections 8.3 (Investments), 8.4 (Sale of Assets) and 8.6 (Restrictions on
Fundamental Changes; Permitted Acquisitions); provided, however, that this
Section 7.1 shall not apply to any Inactive Subsidiary; provided, further that
any Non-Loan Party shall not be required to maintain any such rights, privileges
or franchises if the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 2.9 Amendments to Section 8.1 of the Credit Agreement.

(a) Subclause (e)(iv) of Section 8.1 is hereby amended and restated in its
entirety to read as follows:

(iv) a Diversey Entity (other than Holdings) in respect of Indebtedness of any
Person (other than a Diversey Entity) up to a maximum aggregate outstanding
principal amount, the Dollar Equivalent of which shall not exceed $25,000,000 at
any time;

(b) Clause (f) of Section 8.1 is hereby amended and restated in its entirety to
read as follows:

(f) Capital Lease Obligations and purchase money Indebtedness incurred by the
Company or a Subsidiary of the Company to finance the acquisition, leasing,
construction or improvement of fixed assets; provided, however, that the Dollar
Equivalent of the aggregate outstanding principal amount of all such Capital
Lease Obligations and purchase money Indebtedness (together with any renewal,
extension, refinancing or refunding pursuant to clause (j) below) shall not
exceed $50,000,000 at any time;

Section 2.10 Amendments to Section 8.5 of the Credit Agreement.

(a) Clause (b) of Section 8.5 is hereby amended and restated in its entirety to
read as follows:

(b) cash dividends, payments and distributions in an aggregate amount not to
exceed (i) during the period commencing on the Closing Date and ending on the
First Amendment Effective Date, $50,000,000 and (ii) after the First Amendment
Effective Date, $50,000,000; provided that, in the case of each of clauses
(i) and (ii), no Default or Event of Default has occurred and is continuing or
would result therefrom;

 

16



--------------------------------------------------------------------------------

(b) Clause (c) of Section 8.5 is hereby amended and restated in its entirety to
read as follows:

(c) after the Fiscal Year ended on or about December 31, 2010, the Company may
pay or make any other dividend, payment or distribution to Holdings (including
for purposes of making any dividend, payment or distribution to the holders of
the Stock or Stock Equivalents of Holdings (and Holdings may pay or make such
dividend, payment or distribution to the holders of its Stock or Stock
Equivalents)) in an amount not exceeding an amount equal to (x) the Available
Amount minus (y) the Contributed Property Amount immediately prior to the time
of the payment or making of such dividend, payment or distribution; provided
that, at the time of such payment, dividend or distribution, (i) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(ii) immediately after giving effect to such dividend, payment or distribution,
the Leverage Ratio of the Company as of the last day of the most recent
Financial Covenant Period for which Financial Statements have been delivered
pursuant to Sections 6.1 (Financial Statements), calculated on a pro forma basis
after giving effect to such dividend, payment or distribution, is less than 3.0
to 1.0;

(c) Clause (g) of Section 8.5 is hereby amended and restated in its entirety to
read as follows:

(g) the Company may pay cash dividends in an amount sufficient to allow Holdings
to pay all amounts including fees and expenses in connection with the
Transactions to the extent (x) set forth in the funds flow memorandum delivered
pursuant to Section 3.1(j) or (y) necessary to enable Holdings to satisfy the
receivable payable by Holdings to the Company outstanding on the First Amendment
Effective Date in respect of Transaction related expenses for which the Company
advanced funds to Holdings after the Closing Date, provided that such amounts
are recontributed in cash to the Company simultaneously therewith;

(d) Clause (i) of Section 8.5 is hereby amended and restated in its entirety to
read as follows:

(i) (i) the Company may pay cash dividends to Holdings in an amount equal to any
prepayment, redemption, purchase or defeasance of the Holdco Notes to the extent
permitted by Section 8.12(a), (ii) to enable Holdings to repay the Existing
Seller Notes existing on the Closing Date, (iii) to enable Holdings to make the
payments set forth in the funds flow memorandum delivered pursuant to
Section 3.1(j), and (iv) the Company may pay cash dividends to Holdings in an
amount equal to regularly scheduled interest payable on the Holdco Notes to the
extent such interest is paid in cash;

 

17



--------------------------------------------------------------------------------

Section 2.11 Amendments to Section 8.6 of the Credit Agreement. Section 8.6 is
hereby amended and restated in its entirety to read as follows:

Section 8.6 Restrictions on Fundamental Changes.

Except in connection with a Permitted Acquisition, Permitted Reorganization
Transaction, Permitted Joint Venture or a Permitted Intercompany Merger, neither
Holdings nor the Company shall, or shall permit any of their respective
Subsidiaries to, (a) merge or amalgamate with any Person, (b) consolidate with
any Person, (c) acquire all or substantially all of the Stock or Stock
Equivalents of any Person, (d) acquire all or substantially all of the assets of
any Person or all or substantially all of the assets constituting the business
of a division, branch or other unit operation of any Person, or (e) create any
Subsidiary unless, after giving effect thereto, such Subsidiary is a Wholly
Owned Subsidiary, the Company is in compliance with Sections 7.11 and 7.12 and
the Investment in such Subsidiary is permitted under Section 8.3(e)
(Investments); provided however that (i) in the case of clauses (a), (b),
(c) and (d) above the Investment qualifies as a Permitted Intercompany
Transaction (with any merger, amalgamation or consolidation treated as an
acquisition by the surviving or successor (by amalgamation or otherwise)
Diversey Entity for purposes of such qualification), (ii) the Euro Term Borrower
shall not be merged or consolidated into any other entity and no other Revolving
Credit Borrower shall be merged or consolidated into the Euro Term Borrower and
(iii) Holdings may be merged or consolidated or amalgamated with or into a
Holdings Permitted Subsidiary; provided that (a) no Default or Event of Default
is continuing or would result therefrom, (b) if Holdings is not the surviving
entity, (i) such surviving entity undertakes all of the obligations of Holdings
under the Loan Documents, in each case on terms and conditions satisfactory to
the Administrative Agent, (ii) such surviving entity becomes a Domestic Loan
Party, enters into a Guaranty and pledges its assets and secures such Guaranty
on the same basis as Holdings and (iii) such surviving entity delivers legal
opinions and such other documents as reasonably requested by the Administrative
Agent with respect to the foregoing (and thereafter, such surviving entity shall
be deemed to be Holdings for all purposes of this Agreement and the other Loan
Documents).

Section 2.12 Amendments to Section 8.7 of the Credit Agreement. Clause (b) of
Section 8.7 is hereby amended and restated in its entirety to read as follows:

(b) Holdings shall not engage in any business or commercial activity other than
(i) holding shares in the Stock or Stock Equivalents of the Company,
(ii) issuing the Holdco Notes and performing its obligations under the Holdco
Note Documents, (iii) paying taxes, (iv) preparing reports to Governmental
Authorities and to its shareholders, (v) holding directors and shareholders

 

18



--------------------------------------------------------------------------------

meetings, preparing corporate records and other corporate activities required to
maintain its separate corporate structure and (vi) any other transaction that
Holdings is permitted to undertake pursuant to the express terms of this
Agreement. Holdings shall not be the legal or beneficial owner of any interest
in any Person other than the Stock or Stock Equivalents of the Company and any
Holdings Permitted Subsidiary.

Section 2.13 Amendments to Section 8.9 of the Credit Agreement. Section 8.9 is
hereby amended and restated in its entirety to read as follows:

Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge.
Other than (a) pursuant to the Loan Documents, the Holdco Note Indenture, the
Senior Note Indenture, the Existing Senior Subordinated Note Indenture and the
Existing Seller Note, (b) any agreements governing any Securitization Facility,
purchase money Indebtedness or Capital Lease Obligations or working capital
indebtedness of Foreign Subsidiaries that are Non-Loan Parties permitted by
Section 8.1(d), (f), (g), (h), (t), (u) or (v) (Indebtedness) or refinancing
thereof pursuant to Section 8.1(j) or assumed debt pursuant to Section 8.1(q) or
refinancing thereof pursuant to Section 8.1(j) (provided that in the case of
this clause (b), any prohibition or limitation shall only be effective against
the assets financed thereby or, in the case of a Securitization Facility, the
Securitization Assets, or the applicable entities originally restricted
thereby), (c) any encumbrance, restriction or agreement (A) that restricts in a
customary manner the subletting, assignment or transfer of any property or asset
that is subject to a lease, license or similar contract, or the assignment or
transfer of any lease, license or other contract, (B) arising by virtue of any
transfer of, agreement to transfer, option or right with respect to, or Lien on,
any property or assets of Holdings, the Company or any of their respective
Subsidiaries not otherwise prohibited by this Agreement, (C) contained in
mortgages, pledges or other security agreements securing Indebtedness of
Holdings, the Company or any of their respective Subsidiaries to the extent
restricting the transfer of the property or assets subject thereto, (D) pursuant
to customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of Holdings, the Company or any of
their respective Subsidiaries, (E) encumbering or restricting cash or other
deposits or net worth imposed by customers or suppliers under agreements entered
into in the ordinary course of business, (F) pursuant to customary provisions
contained in agreements and instruments entered into in the ordinary course of
business (including but not limited to leases and joint venture and other
similar agreements entered into in the ordinary course of business), (G) that
arises or is agreed to in the ordinary course of business and does not detract
from the value of property or assets of Holdings, the Company or any of their
respective Subsidiaries in any manner material to Holdings, the Company or such
Subsidiaries, or (H) pursuant to customary provisions contained in Hedging
Contracts, (d) any encumbrance, restriction or agreement with respect to a
Subsidiary (or any of its property or assets) imposed in connection with a
Disposition or Asset Sale permitted by Section 8.4 (Sale of Assets) pending the
closing of such

 

19



--------------------------------------------------------------------------------

Disposition or Asset Sale, (e) any encumbrance, restriction or agreement arising
by reason of any Requirement of Law, or required by any Governmental Authority
having jurisdiction over Holdings, the Company or any of their respective
Subsidiaries or any of their businesses, neither Holdings nor the Company shall,
or shall permit any of their respective Subsidiaries to, (i) agree to enter into
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of such Subsidiary to pay dividends or make any other
distribution or transfer of funds or assets or make loans or advances to or
other Investments in, or pay any Indebtedness owed to, any Borrower or any other
Subsidiary thereof or (ii) enter into or suffer to exist or become effective any
agreement prohibiting or limiting the ability of the Company or any Subsidiary
thereof to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, to secure
the Secured Obligations, including any agreement requiring other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Secured
Obligations.

Section 2.14 Amendments to Section 11.1 of the Credit Agreement.

(a) Clause (e)(i) of Section 11.1 is hereby amended and restated in its entirety
to read as follows:

(e) (i) If any amendment, amendment and restatement or other modification of
this Agreement is consummated after the First Amendment Effective Date and on or
prior to the first anniversary of the First Amendment Effective Date and has the
effect, at any time on or prior to such first anniversary (such time, the
“Applicable Time”), of decreasing the Applicable Margin with respect to any
Tranche B Loans that would otherwise have been in effect at the Applicable Time
(a “Repricing Amendment”), the applicable Term Borrower shall pay a fee, at the
Applicable Time, to each Tranche B Lender holding such Tranche B Loans (which
shall include any Non-Consenting Lender that is repaid in connection with any
such Repricing Amendment but not any Person who may purchase such Non-Consenting
Lender’s Tranche B Loans pursuant to Section 11.1(d)) in an amount equal to 1.0%
of the aggregate principal amount of the affected Tranche B Loans held by such
Tranche B Lender.

(b) Clause (e)(ii) of Section 11.1 is hereby amended and restated in its
entirety to read as follows:

(e) (ii) Any prepayment of any Tranche B Loans held by any Tranche B Lender made
after the First Amendment Effective Date and on or prior to the first
anniversary of the First Amendment Effective Date effected with the proceeds of
any long-term secured bank debt term loan financing that is broadly marketed or
syndicated to banks and other institutional investors in financings similar to
the Tranche B Loans being prepaid and incurred for the primary purpose of
repaying, refinancing, substituting or replacing such Tranche B Loans

 

20



--------------------------------------------------------------------------------

and having a yield to maturity that is less than the yield to maturity of such
Tranche B Loans (determined as of the prepayment date) shall be accompanied by a
fee payable to such Tranche B Lender in respect of the prepayment of its Tranche
B Loans in an amount equal to 1.0% of the aggregate principal amount of its
prepaid Tranche B Loans. For purposes of this clause (ii), the “yield to
maturity” applicable to (x) any Indebtedness the proceeds of which are applied
to prepay any Tranche B Loans and (y) the Tranche B Loans shall be determined as
of the prepayment date in accordance with accepted financial practice after
giving effect to any up front or similar fees payable with respect to (but
excluding such amounts representing underwriting, commitment or arrangement fees
that are for the account of any underwriter or arranger and that are not passed
on to the applicable lenders or providers of such Indebtedness), and any
original issue discount (other than, solely in the case of the Tranche B Euro
Loans, original issue discount in an amount of 2%) applicable to, such
Indebtedness.

Section 2.15 Amendments to Schedule 1.1(d) of the Credit Agreement. Item B.10.
on Schedule 1.1(d) to the Credit Agreement (Permitted Reorganization
Transactions) is hereby amended and restated in its entirety to read as follows:

The Company is pursuing initiatives to centralize functions and risks within the
Europe region by adopting a “central entrepreneur” business model whereby the
“EPC” (Netherlands (or other) legal entity (and in any case, a Material
Subsidiary), together with affiliated “holding” entities) will be the central
operational entity in Europe. When established, the EPC will own inventory (raw
materials, work-in-process and finished goods), make all “strategic” decisions
for Europe region, obtain rights to European intellectual property and hold
majority of the operational risks in the Europe region, including
forex/inventory/credit risk (above some minimum thresholds). Establishment of
the EPC legal entity structure will include formation of new legal entities,
contribution of existing entities to and within the Europe group and other
share/ownership restructuring changes (including the moving of certain Foreign
Subsidiaries, 65% of whose Stock or Stock Equivalents has been pledged to secure
the Obligations of U.S. Borrowers and 100% of whose Stock or Stock Equivalents
has been pledged to secure the Obligations of each Borrower that is a Foreign
Subsidiary, from beneath the Domestic Subsidiary which has pledged such Stock or
Stock Equivalents to secure Obligations of the U.S. Borrowers to beneath one or
more Foreign Subsidiaries where the Stock or Stock equivalents of such Foreign
Subsidiaries will no longer be pledged to secure the Obligations of any U.S.
Borrower but will continue in any case to be pledged to secure the Obligations
of each Borrower that is a Foreign Subsidiary, subject in all cases to
Section 7.11(h)). Current country “OpCo” legal entities will be split into
separate Sales, Production, and (where relevant) Service entities. Local Sales
and Production entities will perform limited risk functions under the direction
of the EPC. Service entities will perform specific functions (e.g., finance, HR)
for local entities and the EPC as well as technical services for the EPC. Local
Sales, Production and Service entities will receive

 

21



--------------------------------------------------------------------------------

a return based on their functionality, risks assumed and assets deployed, with
residual profits accruing to EPC. Post “go live” arrangements (including legal
agreements, intercompany transactions and business approach) will be consistent
with EPC model. The Stock or Stock Equivalents and the assets of the EPC and the
local entities would be pledged as collateral consistent with the requirements
of Section 7.11 (Additional Collateral and Guaranties), Section 7.12 (Real
Property) and Section 7.13 (Deposit Accounts; Securities Accounts) of the Credit
Agreement.

The Company intends to investigate the benefits of implementing an EPC business
model in Asia, and if warranted expects to implement an EPC business model in
Asia in due course with such changes and modifications as may be necessary or
advisable.

Section 2.16 Additional Exhibit to the Credit Agreement. A new Exhibit N is
hereby added to the Credit Agreement in the form attached to the First Amendment
as Exhibit B.

Section 2.17 Amendment to the Foreign Guaranty. The first Recital in the Foreign
Guaranty is hereby amended and restated in its entirety to read as follows:

1. Pursuant to the Credit Agreement dated as of November 24, 2009 (together with
all exhibits and schedules thereto and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among DIVERSEY, INC. (formerly named JohnsonDiversey, Inc.), a Delaware
corporation (the “Company”), DIVERSEY HOLDINGS II B.V. (formerly named
JohnsonDiversey Holdings II B.V.), a Dutch private company with limited
liability (the “Euro Term Borrower”), DIVERSEY CANADA, INC. (formerly named
JohnsonDiversey Canada, Inc.), an Ontario corporation (the “Canadian Term
Borrower”), the Additional Revolving Credit Borrowers from time to time party
thereto, the Additional Term Borrowers from time to time party thereto (together
with the Euro Term Borrower, the Canadian Term Borrower and the Additional
Revolving Credit Borrowers, the “Non-U.S. Borrowers”, and the Non-U.S. Borrowers
together with the Company, the “Borrowers”), DIVERSEY HOLDINGS, INC. (formerly
named JohnsonDiversey Holdings, Inc.), a Delaware corporation (“Holdings”), the
Lenders and the Issuers party thereto, CITIBANK, N.A. (“CBNA”), as
administrative agent for the Lenders and the Issuers (in such capacity, and as
agent for the Secured Parties under the other Loan Documents, the
“Administrative Agent”), GENERAL ELECTRIC CAPITAL CORPORATION, GOLDMAN SACHS
LENDING PARTNERS LLC, and JPMORGAN CHASE BANK, N.A. as co-syndication agents,
for the Lenders and the Issuers (in such capacity, the “Syndication Agents”),
CITIGROUP GLOBAL MARKETS INC. (“CGMI”), GE CAPITAL MARKETS, INC. (“GECM”),
GOLDMAN SACHS LENDING PARTNERS LLC (“GSLP”), and J.P. MORGAN SECURITIES INC.
(“JPM Securities”) as joint lead arrangers (in such capacity, the “Joint Lead
Arrangers”), and CGMI, GECM, GSLP, JPM Securities, Barclays Capital, the
investment banking division of Barclays Bank PLC, HSBC Securities (USA) Inc.,
Morgan Stanley, Natixis New York Branch, COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,

 

22



--------------------------------------------------------------------------------

“RABOBANK NEDERLAND”, NEW YORK BRANCH, RBC Capital Markets and Scotia Capital as
joint bookrunning managers (in such capacity, the “Joint Bookrunning Managers”),
the Lenders and Issuers have severally agreed to make Loans and other extensions
of credit to the Borrowers upon the terms and subject to the conditions set
forth therein.

ARTICLE III

Miscellaneous

Section 3.1 Conditions to Effectiveness. This First Amendment shall become
effective as of the date (the “First Amendment Effective Date”) on which:

(a) Amendment. The Administrative Agent shall have received (i) this First
Amendment, executed and delivered by a duly authorized officer of the Borrowers,
and (ii) Lender Consents (in the form attached hereto as Annex A, each a “Lender
Consent”), executed and delivered by a duly authorized officer of (A) each of a
sufficient number of Lenders constituting the Requisite Lenders and (B) each of
the Tranche B Lenders holding Tranche B Euro Loans, each of the Tranche B
Lenders holdings Tranche B Dollar Loans and each of the Tranche B Lenders
holdings Tranche B Canadian Dollar Loans;

(b) Acknowledgment and Confirmation. The Administrative Agent shall have
received the Acknowledgment and Confirmation, substantially in the form of
Exhibit A hereto (the “Consent”), executed and delivered by an authorized
officer of each Guarantor;

(c) Payment of Fees. There shall have been paid to the Administrative Agent or
its affiliates all fees due and payable on or before the First Amendment
Effective Date;

(d) Absence of Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing;

(e) Accuracy of all Representations and Warranties. The representations and
warranties set forth in Section 3.2 below and in Article IV (Representations and
Warranties) of the Credit Agreement shall be true and correct in all material
respects as of the First Amendment Effective Date (both before and after giving
effect to the First Amendment), except to the extent that they relate to a
particular date, in which case they will be true and correct as of such
particular date and except that the representations and warranties made in
Section 4.12 (Environmental Matters) shall be true and correct in all material
respects except for any exceptions thereto that would not be reasonably expected
to result in Environmental Liabilities and Costs that would have a Material
Adverse Effect; and

 

23



--------------------------------------------------------------------------------

(f) Responsible Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Company certifying that
each of the conditions to effectiveness set forth in this Section 3.1 have been
satisfied.

The Administrative Agent shall give prompt notice in writing to the Borrowers of
the occurrence of the First Amendment Effective Date.

Section 3.2 Representations and Warranties. As of the date hereof, the
execution, delivery and performance by each of the Borrowers of this First
Amendment are within such Borrower’s corporate, limited liability company,
partnership or other powers and has been duly authorized by all necessary
action, including the consent of shareholders, partners and members where
required. Neither the Company nor any of its Subsidiaries is in violation of any
Requirement of Law or Contractual Obligation of or applicable to the Company or
any of its Subsidiaries that would be reasonably expected to have a Material
Adverse Effect. This First Amendment is the legal, valid and binding obligation
of each of the Borrowers party hereto, enforceable against such Borrower in
accordance with its terms subject only to applicable laws relating to
(i) bankruptcy, insolvency, reorganization, moratorium or creditors’ rights
generally and (ii) general equitable principles including the discretion that a
court may exercise in the granting of equitable remedies. The Consent, when
executed and delivered by each Guarantor, will constitute the legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms subject only to applicable laws relating to
(i) bankruptcy, insolvency, reorganization, moratorium or creditors’ rights
generally and (ii) general equitable principles including the discretion that a
court may exercise in the granting of equitable remedies. On the First Amendment
Effective Date (both before and after giving effect to the First Amendment), no
Default or Event of Default has occurred and is continuing.

Section 3.3 Severability. Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 3.4 Continuing Effect; No Other Waivers or Amendments. This First
Amendment shall not constitute an amendment to or waiver of any provision of the
Credit Agreement and the other Loan Documents except as expressly stated herein
and shall not be construed as a consent to any action on the part of the
Borrowers, or any other Subsidiary of the Borrowers that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as

 

24



--------------------------------------------------------------------------------

expressly amended or waived hereby, the provisions of the Credit Agreement and
the other Loan Documents are and shall remain in full force and effect in
accordance with their terms. On and after the First Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and this First Amendment and the Credit
Agreement shall be read together and construed as a single instrument.

Section 3.5 Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart hereof by telecopy or via electronic mail
shall be effective as delivery of a manually executed counterpart hereof.

Section 3.6 Payment of Fees and Expenses. The Borrowers agree to pay or
reimburse the Administrative Agent for (1) all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this First
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, and (2) the reasonable and documented fees,
charges and disbursements of (a) Weil, Gotshal & Manges LLP, as US counsel to
the Administrative Agent and (b) any local legal counsel to the Administrative
Agent in a jurisdiction that is a Material Jurisdiction.

Section 3.7 Governing Law. This First Amendment and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

Section 3.8 Tranche B Euro Loan Fee. Each Tranche B Lender holding Tranche B
Euro Loans, by its signature hereto, waives any right or claim to any fees
payable pursuant to Section 11.1(e)(i) of the Credit Agreement in connection
with this First Amendment.

Section 3.9 Loan Document. This First Amendment is a Loan Document (as defined
in the Credit Agreement).

[SIGNATURE PAGES FOLLOW]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed and delivered by their respective duly
authorized officers as of the date first above written.

 

Diversey, Inc. By:  

/s/ Scott D. Russell

  Name:   Scott D. Russell   Title:   Secretary Diversey Holdings II B.V. By:  

/s/ David C. Quast

  Name:   David C. Quast   Title:   Director Diversey Canada, Inc. By:  

/s/ David C. Quast

  Name:   David C. Quast   Title:   Secretary Diversey Holdings, Inc. By:  

/s/ Scott D. Russell

  Name:   Scott D. Russell   Title:   Secretary

Citibank, N.A.

as Administrative Agent,

By:  

/s/ Christopher Wood

  Name:   Christopher Wood   Title:   Vice President

 

[Diversey – Credit Agreement and Foreign Guaranty – First Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

TO FIRST AMENDMENT

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the First Amendment to Credit Agreement and Foreign
Guaranty, dated as of March 7, 2011 (the “First Amendment”), by and between the
Borrowers, Holdings, the Administrative Agent and the Lenders from time to time
party thereto. Terms defined in the First Amendment and used herein shall have
the meanings assigned to such terms in the First Amendment, unless otherwise
defined herein or the context otherwise requires.

2. Certain provisions of the Credit Agreement and the Foreign Guaranty are being
amended pursuant to the First Amendment. Each of the undersigned is a Guarantor
of the Guarantied Obligations of certain of the Borrowers as defined in and
pursuant to a Guaranty (as defined in the Credit Agreement) and hereby:

(a) consents to the execution, delivery and performance of the foregoing First
Amendment,

(b) acknowledges that, notwithstanding the execution and delivery of the
foregoing First Amendment, the Guarantied Obligations of such Guarantor and the
obligations of such Guarantor under the Loan Documents to which it is a party
are not impaired or affected and all guaranties made by such Guarantor pursuant
to a Guaranty and all Liens granted by such Guarantor as security for the
Guarantied Obligations of such Guarantor pursuant to such Loan Documents
continue in full force and effect and shall continue to secure such Guarantor’s
Guarantied Obligations; and

(c) confirms and ratifies its obligations under each of the Loan Documents
executed by it after giving effect to the First Amendment. Capitalized terms
used herein without definition shall have the meanings given to such terms in
the First Amendment to which this Consent is attached or in the Credit Agreement
referred to therein or in the Guaranty, as applicable.

3. Each Foreign Subsidiary party to the Foreign Guaranty hereby agrees to the
amendment to the Foreign Guaranty set forth in the First Amendment.

4. This Acknowledgement and Confirmation and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

5. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

Diversey, Inc. Diversey Holdings, Inc. By:  

/s/ Scott D. Russell

  Name:   Scott D. Russell   Title:   Secretary JD Polymer, LLC JDI Cee
Holdings, Inc. Diversey Puerto Rico, Inc. Diversey Shareholdings, Inc.
Professional Shareholdings, Inc. JDI Holdings, Inc. Auto-C, LLC The Butcher
Company JWP Investments, Inc. By:  

/s/ David C. Quast

  Name:   David C. Quast   Title:   In the capacities listed on Annex B

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

FOREIGN GUARANTORS:

 

Brazil

Diversey Brasil Indústria Quimica Ltda.

 

Canada

Diversey Canada, Inc.

 

Finland

Diversey Ltd. For and on behalf of its branch

Diversey Limited Suomen sivuliike

 

Germany

Diversey Deutschland Management GmbH

Diversey Deutschland GmbH & Co. OHG

 

Greece

Diversey Hellas Societe Anonyme Trading

Cleaning Systems and Hygiene S.A.

 

Hungary

Diversey Manufacture and Trade Limited

Liability Company

Diversey Hungary Acting Off-shore Capital

Management Limited Liability Company

 

Mexico

Diversey Mexico, S.A. de C.V.

 

 

 

The Netherlands

Diversey Professional B.V.

Diversey Europe B.V.

Diversey Holdings II B.V.

Diversey B.V.

Diversey IP International B.V.

 

Portugal

JohnsonDiversey Portugal – Sistemas de

Higiene e Limpeza, S.A.

 

Spain

Diversey España S.L.

 

Sweden

Diversey Sverige Holdings AB

Diversey Sverige AB

 

Switzerland

Diversey Europe B.V., for and on behalf of its

branch Diversey Europe B.V., Utrecht,

Zweigniederlassung Münchwilen

 

Turkey

Diversey Kimya Sanayi ve Ticaret A.S.

 

United Kingdom

Diversey Holdings Limited (UK)

Diversey Limited

Diversey (Europe) Limited

DiverseyLever Limited

Diversey (UK) Limited

Diversey Equipment Limited

Diversey Industrial Limited

 

By:  

/s/ David C. Quast

  Name:   David C. Quast   Title:   In the capacities listed on Annex C

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

FOREIGN GUARANTORS:

Australia

Diversey Australia, Pty. Ltd.

Hong Kong

Diversey Professional (Hong Kong) Limited

Diversey Hong Kong RE Holdings Limited

Diversey Asia Holdings Limited

Diversey Hong Kong Limited

Japan

Diversey Co., Ltd.

New Zealand

Diversey New Zealand Limited

 

By:  

/s/ Andrew J. Warren

  Name:   Andrew J. Warren   Title:   In the capacities listed on Annex D

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

Belgium

Diversey Belgium BVBA

as a Guarantor

By:  

/s/ Scott D. Russell

  Name:   Scott D. Russell   Title:   Manager

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

Czech Republic Diversey Ceska republika s.r.o. By:  

/s/

  Name:   Title:

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

France Professional Holdings SAS Diversey (France) SAS By:  

/s/ Clive Newman

  Name:   Clive Newman   Title:   President

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

Germany JD SystemServiceDeutschland GmbH By:  

/s/ Hans Peter Muller

  Name:   Hans Peter Muller   Title:   Managing Director

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

Russia

Diversey LLC,

as a Guarantor

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Diversey – Signature Page to Acknowledgment and Confirmation of First
Amendment]



--------------------------------------------------------------------------------

ANNEX B

TO ACKNOWLEDGMENT AND CONFIRMATION

 

JURISDICTION

 

GUARANTOR

 

CAPACITY OF DAVID C. QUAST

Wisconsin

  JD Polymer, LLC   Secretary

Delaware

  JDI CEE Holdings, Inc.   Secretary

Delaware

  Diversey Puerto Rico, Inc.   Secretary

Delaware

  Diversey Shareholdings, Inc.   Secretary

Delaware

  Professional Shareholdings, Inc.   Vice President and Secretary

Nevada

  JDI Holdings, Inc.   Vice President and Secretary

Delaware

  Auto-C, LLC   Secretary

Delaware

  The Butcher Company   Vice President and Secretary

Nevada

  JWP Investments, Inc   Vice President



--------------------------------------------------------------------------------

ANNEX C

TO ACKNOWLEDGMENT AND CONFIRMATION

 

JURISDICTION

 

GUARANTOR

 

CAPACITY OF DAVID C. QUAST

Brazil   Diversey Brasil Indústria Quimica Ltda.   Authorized Signatory Canada  
Diversey Canada, Inc.   Secretary Finland   Diversey Limited, for and on behalf
of its branch Diversey Limited Suomen sivuliike   Director Germany   Diversey
Deutschland Management GmbH   Managing Director   Diversey Deutschland GmbH &
Co. OHG   Managing Director Greece   Diversey Hellas Societe Anonyme Trading
Cleaning Systems and Hygiene, S.A.   Director Hungary   Diversey Manufacture and
Trade Limited Liability Company   Managing Director   Diversey Acting Off-shore
Capital Management Limited Liability Company   Managing Director Mexico  
Diversey Mexico, S.A. de C.V.   Director The Netherlands   Diversey Professional
B.V.   Director   Diversey Europe B.V.   Director   Diversey Holdings II B.V.  
Director   Diversey B.V.   Director   Diversey IP International B.V.   Director
Portugal   Diversey Portugal – Sistemas de Higiene e Limpeza, S.A.   Director
Spain   Diversey España S.L.   Authorized Signatory Sweden   Diversey Sverige
Holdings AB   Board Member   Diversey Sverige AB   Board Member Switzerland  
Diversey Europe B.V., for and on behalf of its branch Diversey Europe B.V.,
Utrecht, Zweigniederlassung Münchwilen   Director Turkey   Diversey Kimya Sanayi
ve Ticaret A.S.   Authorized Signatory United Kingdom   Diversey Holdings
Limited (UK)   Director   DiverseyLever Limited   Director   Diversey (Europe)
Limited   Director   Diversey Limited   Director   Diversey (UK) Limited  
Director   Diversey Equipment Limited   Director   Diversey Industrial Limited  
Director



--------------------------------------------------------------------------------

ANNEX D

TO ACKNOWLEDGMENT AND CONFIRMATION

 

JURISDICTION

 

GUARANTOR

 

CAPACITY OF ANDREW J. WARREN

Australia   Diversey Australia, Pty. Ltd.   Director Hong Kong   Diversey
Professional (Hong Kong) Limited   Director   Diversey Hong Kong RE Holdings
Limited   Director   Diversey Asia Holdings Limited   Director   Diversey Hong
Kong Limited   Director Japan   Diversey Co., Ltd.   Director New Zealand  
Diversey New Zealand Limited   Director



--------------------------------------------------------------------------------

EXHIBIT B

TO FIRST AMENDMENT

EXHIBIT N

FORM OF JOINDER AGREEMENT

[See attached]



--------------------------------------------------------------------------------

ANNEX A

TO FIRST AMENDMENT

FORM OF LENDER CONSENT

Reference is made to (i) the Credit Agreement, dated as of November 24, 2009
(the “Credit Agreement”), among Diversey, Inc., a Delaware corporation formerly
named JohnsonDiversey, Inc. (the “Company”), Diversey Holdings II B.V., a Dutch
corporation formerly named JohnsonDiversey Holdings II B.V. (the “Euro Term
Borrower”), Diversey Canada, Inc., an Ontario corporation formerly named
JohnsonDiversey Canada, Inc. (the “Canadian Term Borrower” and, collectively
with the Company and the Euro Term Borrower, the “Term Borrowers”), Diversey
Holdings, Inc., a Delaware corporation formerly named JohnsonDiversey Holdings,
Inc. (“Holdings”), Citibank, N.A., as administrative agent for the Lenders and
the Issuers (in such capacity, the “Administrative Agent”), the Lenders and
Issuers party thereto and the other parties signatory thereto, and (ii) the
First Amendment to Credit Agreement and Foreign Guaranty (the “First
Amendment”), to be entered into among the Term Borrowers, Holdings, the
Administrative Agent and the other parties signatory thereto. Unless otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement or the First Amendment, as applicable, are used herein as therein
defined.

Pursuant to Sections 11.1(a) and 11.1(b) (Amendments, Waivers, Etc.) of the
Credit Agreement, the undersigned Lender hereby consents to the First Amendment
and authorizes the Administrative Agent to execute the First Amendment on its
behalf.

The undersigned Lender hereby confirms that it currently holds Tranche B Loans
and/or Revolving Credit Commitments in the aggregate principal amounts listed
below:

 

Revolving Credit Commitments

   $                                 

Tranche B Dollar Loans

   $              

Tranche B Canadian Dollar Loans

   C$              

Tranche B Euro Loans

   €              

 

Consented to and agreed as of

the First Amendment Effective Date:

 

[NAME OF LENDER] By:  

 

Name:   Title:  